Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dyreby (2019/0014409) in view of in view of Seldess (2020/0100046).
As to claim 1, Dyreby teaches multi-channel loudspeaker comprises: a plurality of audio drivers ([0002] - loudspeakers with boxes or cabinets provided with loudspeaker units; Fig. 3, speakers 26, 39, 44, 45); receiving a multi-channel audio signal comprising a set of audio channels (Fig. 3, [95]); for each channel in the set of audio channels, applying a low pass filter to the channel to obtain a low-frequency component of the channel comprising audio information below a threshold frequency (Fig. 3, [106] – providing low frequency signal from the filter bank and low pass filters in the filter bank; the combined low frequency signal also provided/ low pass filer passes signals with a frequency lower than a selected cutoff frequency); combining the low-frequency component of each channel into a consolidated low frequency signal (Fig. 3, [106]); adjusting a gain of the consolidated low frequency signal to generate a gain-adjusted consolidated low frequency signal (Fig. 3, [106]); and playing the individual gain-adjusted channels via the plurality of audio drivers (Fig. 3, speakers 44, 45; [0106] – gain adjustment in blocks 41, 42, 43).  Dyreby does not explicitly discuss the playback device; computer-readable media storing instructions executable by the one or more processors to perform operations, for each channel in the set of audio channels, mixing the gain-adjusted consolidated low frequency signal with audio content of the channel above the threshold frequency to generate a gain-adjusted channel.
Seldess teaches a playback device ([0003] – stereo audio playback), one or more processors [0005-0006]); tangible, non-transitory, computer-readable media storing instructions executable by the one or more processors ([0006, 0109]), for each channel in the set of audio channels, mixing the gain-adjusted consolidated low frequency signal with audio content of the channel above the threshold frequency to generate a gain-adjusted channel ([0006]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Seldess into the teachings of Dyreby for the purpose of generating a low frequency signal by mixing the low frequency signal with one of a left channel of the high frequency signal for the left speaker or a right channel of the high frequency signal for the right speaker.
As to claims 2 and 11, Dyreby teaches he playback device of claim 1, wherein the set of channels in the multi- channel audio signal comprises a left-channel audio signal and a right-channel audio signal, and wherein for each channel in the set of audio channels, applying a low pass filter to the channel to 217/135,35818-0102-CON1220 (18-116-CON2) obtain a low-frequency component of the channel comprising audio information below a threshold frequency comprises: low pass filtering the left-channel audio signal to obtain a low-frequency component of the left-channel audio signal comprising audio information below the threshold frequency; and low pass filtering the right-channel audio signal to obtain a low-frequency component of the right-channel audio signal comprising audio information below the threshold frequency ([0106] – signal 40 is the sum of low frequency left and right stereo signals provided by respective low pass filters in the filter bank (low pass filer passes signals with a frequency lower than a selected cutoff frequency); after appropriate equalization, delay and gain adjustment, respectively, the combined low frequency signal is provided to a plurality low frequency loudspeakers).
Claims 10 and 19 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Seldess teaches tangible non-transitory computer readable media storing instructions executable by one or more processors wherein the instructions when executed cause a playback device to perform operations ([0006, 0109, 0112], claim 11).

3.	Claims 6, 15 rejected under 35 U.S.C. 103 as being unpatentable over Dyreby and Seldess in view of Wei et al. (2004/0068402).
	As to claims 6 and 15, Dyreby and Seldess do not explicitly discuss the playback device of claim 1 and the tangible non-transitory computer readable media of claim 10 wherein adjusting a gain of the consolidated low frequency signal to generate a gain-adjusted consolidated low frequency signal reduces a volume of any audio content that includes the gain-adjusted consolidated low frequency signal that is played by the playback device.
	Wei teaches adjusting the frequency characteristic of a digital audio processor including a low frequency gain, reducing the volume gain departing from a volume level set by the user until the actual middle frequency gain match with the  middle frequency gain of the selected frequency characteristic curve, adjusting the low frequency gain to match with the low frequency gain of the selected frequency characteristic curve (claim 1).
	It would have been obvious to incorporate the teachings of Wei into the teachings of Dyreby and Seldess for the purpose of adjusting the frequency characteristic of a digital audio processor having an adjustable parameters.

4.	Claims 7, 16 rejected under 35 U.S.C. 103 as being unpatentable over Dyreby and Seldess in view of Sheen (US Patent 9,794,710).
As to claims 7 and 16, Dyreby and Seldess do not explicitly discuss the playback device of claim 1 and the tangible non-transitory computer readable media of claim 10  wherein each channel in the multi-channel audio signal corresponds to a sound axis, and wherein playing the individual gain-adjusted channels via the plurality of audio drivers comprises: playing each gain-adjusted channel via a sound axis corresponding to the channel.
Sheen teaches each sound axis corresponding to a respective channel of multi-channel audio (abstract; col. 4, lines 2-6; col. 35, lines 30-33).
It would have been obvious to incorporate the teachings of Sheen into the teachings of Dyreby and Seldess for the purpose of performing aspects of a spatial calibration and detecting a trigger condition that initiates calibration of a media playback system including multiple audio drivers that form multiple sound axes.

5.	Claims 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Dyreby and Seldess in view of Nilsson (20113/0182869).
	As to claims 8 and 17, Dyreby and Seldess do not explicitly discuss the playback device of claim 1 and the tangible non-transitory computer readable media of claim 10 wherein the plurality of audio drivers includes a first audio driver and a second audio driver, and wherein a value of the threshold frequency is based on a distance between the first and second audio drivers.
	Nilsson teaches a speaker system comprising a first audio driver and a second audio driver wherein the first audio driver and second audio driver are separated by a separation distance that is more than a plurality of wavelengths of the crossover frequency (claim 15).
	It would have been obvious to incorporate the teachings of Nilsson into the teachings of Dyreby and Seldess for the purpose of having the audio system operated that value of 2X/10 is equal to or less than the distance between the two ears of an average person and detecting a state to hear voice regardless of a circumferential environment.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,599. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are broader and transparently found in the U.S. Patent 10,462,599 with obvious wording variations.

U.S. Patent Application 17/135,358
U.S. Patent 10,462,599
1. A playback device comprising:

1. A playback device comprising:
a plurality of audio drivers;
one or more processors;
tangible, non-transitory, computer-readable media storing instructions executable by the one or more processor, wherein the instructions, when executed, cause the playback device to perform operations comprising:
a plurality of audio drivers;
one or more processors;
tangible, non-transitory, computer-readable media storing instructions executable by the one or more processor, wherein the instructions, when executed, cause the playback device to perform operations comprising:
receiving a multi-channel audio signal comprising a set of audio channels;
receiving a multi-channel audio signal representing multi-channel audio content for playback via the playback device;
for each channel in the set of audio channels, applying a low pass filter to the channel to obtain a low-frequency component of the channel comprising audio information below a threshold frequency;
separating, from respective channels of the multi-channel audio signal, respective low-frequency audio signals comprising frequencies less than a threshold frequency;
determining respective electrical energies of each respective low-frequency audio signal;
determining a first energy by summing the respective electrical energies of each respective low-frequency audio signal;
combining the low-frequency component of each channel into a consolidated low frequency signal;
consolidating the respective low-frequency audio signals into a consolidated low-frequency audio signal;

determining a second energy by determining an electrical energy of the consolidated low-frequency audio signal;
adjusting a gain of the consolidated low frequency signal to generate a gain-adjusted consolidated low frequency signal;
generating a gain-adjusted low-frequency audio signal by adjusting a gain of the consolidated low-frequency audio signal based on both (i) the first energy and (ii) the second energy;
for each channel in the set of audio channels, mixing the gain-adjusted consolidated low frequency signal with audio content of the channel above the threshold frequency to generate a gain-adjusted channel; and
generating a gain-adjusted multi-channel audio signal by mixing the gain-adjusted low-frequency audio signal back into the respective channels of the multi-channel audio signal; and
playing the individual gain-adjusted channels via the plurality of audio drivers.
using the gain-adjusted multi-channel audio signal to play back gain-adjusted multi-channel audio content via the plurality of audio drivers.


The examiner notes that claims 5, 8, 9, 11, 14, 17, 18, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 5, 6, 8, 14, 12, 13, 15, 20 of U.S. Patent No. 10,462,599, respectively.
Allowable Subject Matter
8.	Claims 3-4, 12-13, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5 and 14 objected because they depend on objected claims 4 and 13. Claims 9, 18 are objected to as being dependent upon a rejected base claims (claims 1 and 19), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 8 and 17).
	As to claims 3-4, 12-13, 20, prior arts or record fail to teach, or render obvious, alone or in combination a playback device comprising the components, relationship, and functionalities as specifically recited in claims 3-4, 12-13, 20 and independent claims 1, 10, and 19 that claims 3-4, 12-13, 20 depend on, respectively.
	As to claims 9 and 18, prior arts or record fail to teach, or render obvious, alone or in combination a playback device comprising the components, relationship, and functionalities as specifically recited in claims 9 and 18 and claims 1, 8 and 10, 17, respectively that claims 9 and 18 depend on.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652